IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-560

                                       No. COA21-593

                                    Filed 16 August 2022

     Duplin County, Nos. 17 CRS 52069, 19 CRS 235

     STATE OF NORTH CAROLINA

                  v.

     DEREK EDWIN HIGHSMITH, Defendant.


           Appeal by Defendant from judgments entered 16 March 2021 by Judge Henry

     L. Stevens, IV, in Duplin County Superior Court. Heard in the Court of Appeals 10

     May 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Scott
           Stroud, for the State.

           Joseph P. Lattimore for Defendant-Appellant.


           INMAN, Judge.


¶1         On 23 July 2018, Defendant Derek Edwin Highsmith (“Defendant”) was

     charged with one count each of felony possession of marijuana, possession with intent

     to manufacture, sell and deliver marijuana, and possession of marijuana

     paraphernalia.

¶2         The recent emergence of hemp—another plant that looks and smells the same

     as illegal marijuana but is legal in North Carolina—to the North Carolina market

     has brought about speculation and discussion surrounding the ability of law
                                         STATE V. HIGHSMITH

                                            2022-NCCOA-560

                                          Opinion of the Court



     enforcement to use the sight and scent traditionally associated with marijuana as a

     basis to establish probable cause for a warrantless search or seizure.1 Defendant

     argues that given the shared appearance and scent of marijuana and hemp, the sight

     or scent alone cannot support a finding of probable cause to seize a substance that

     appears to be marijuana.

¶3          For the following reasons, we conclude Defendant has failed to demonstrate

     reversible error.

                  I.     FACTUAL AND PROCEDURAL BACKGROUND

¶4          On 31 August 2017, Detective Mobley and Lieutenant Smith of the Duplin

     County Sheriff’s Office witnessed a vehicle leave a residence after receiving numerous

     complaints of narcotics being sold there. The officers followed the vehicle, noted it

     had a broken brake light, and observed the vehicle illegally cross a yellow line. The

     officers initiated a stop of the vehicle.

¶5          Defendant was sitting in the vehicle’s front passenger seat. The officers quickly




            1 See, e.g., Omar Al-Hendy, Smokable Hemp in North Carolina: Gone for Good? An
     Analysis of the Constitutionality of the North Carolina Farm Act of 2019, 10 Wake Forest J.L.
     & Pol’y 371, 371-72 (2020) (“Law enforcement must now satisfy a stronger burden to establish
     probable cause because both hemp and marijuana look and smell the same.”); Robert M.
     Bloom & Dana L. Walsh, The Fourth Amendment Fetches Fido: New Approaches to Dog
     Sniffs, 48 Wake Forest L. Rev. 1271, 1285 (2013) (“[S]tudies indicate that drug-detection dogs
     do not alert to the illegal substances themselves, but to byproducts of the drug. . . . Thus, a
     dog merely detects what it has been conditioned to detect, which could be a lawful scent. This
     is noticeable in the case of discerning marijuana and hashish from objects that have similar
     smells, such as hemp products[.]”).
                                     STATE V. HIGHSMITH

                                        2022-NCCOA-560

                                       Opinion of the Court



     recognized Defendant from past encounters and arrests involving marijuana, and at

     that point contacted a nearby K-9 unit to investigate the vehicle.

¶6         Meanwhile, Detective Mobley approached Defendant’s side of the vehicle and

     immediately noticed a box of ammunition sitting behind Defendant in the rear

     passenger seat. The officers spoke separately with Defendant and the driver of the

     vehicle, who gave inconsistent stories about where they were headed and from where

     they were coming. The officers further noted the vehicle was not registered to any

     occupant of the vehicle, which Lieutenant Smith testified at Defendant’s suppression

     hearing was “part of the criminal indicators that we observe as to a third-party

     vehicle.”

¶7         When the K-9 unit arrived, the dog sniffed the exterior of the vehicle and

     alerted to the possible presence of drugs. Defendant was removed from the vehicle

     and the officers searched the vehicle. The officers located what they believed to be

     marijuana in a vacuum-sealed bag underneath the passenger seat. Officers also found

     on Defendant’s person cash totaling $1,200.00, along with “a digital scale commonly

     used to weigh out narcotics or drug paraphernalia” and a flip cellphone.

¶8         Detective Mobley testified Defendant “stated that the marijuana and the other
                                        STATE V. HIGHSMITH

                                           2022-NCCOA-560

                                          Opinion of the Court



       items found inside of the vehicle were his[.]”2 Defendant did not mention anything

       about hemp or otherwise lead the detectives to believe he was referring to legal hemp

       instead of illicit marijuana. The officers seized the items, which were sent to the State

       Crime Lab for analysis. Lab results subsequently confirmed the officers’ suspicions

       that the seized substance consisted of 211.28 grams of illicit marijuana.

¶9           Defendant was indicted for felony possession with intent to sell, manufacture,

       or deliver a controlled substance, felony possession of a controlled substance,

       possession of marijuana and drug paraphernalia, manufacture of a controlled

       substance, and attaining the status of habitual felon.

¶ 10         Defendant filed a motion to suppress, challenging the lawfulness of the search

       and subsequent seizure of the marijuana. Defendant premised his argument on the

       emerging industry of legal hemp, indistinguishable by either sight or smell from

       marijuana. Defendant argued at the hearing that a K-9 alert standing alone cannot

       support probable cause when legalized hemp is widely available. Because marijuana

       and hemp are indistinguishable, Defendant argued, an unlawful seizure would first

       be needed in order to perform testing to confirm the substance was marijuana. The

       K-9 alert therefore could not support the warrantless search, and the ensuing



             2 It is unclear from the record whether Defendant had himself used the term
       “marijuana” when speaking with the officers or whether the officer was summarizing
       Defendant’s statement regarding what later was confirmed to be marijuana.
                                         STATE V. HIGHSMITH

                                            2022-NCCOA-560

                                          Opinion of the Court



       evidence recovered should be suppressed, as the result of both an illegal search and

       an illegal seizure following the search.3

¶ 11          The State argued the existence of legal hemp does not change the analysis that

       a K-9 alert can support probable cause. The prosecutor explained that because the K-

       9 alert was not the only factor giving rise to the officers’ probable cause to believe

       Defendant was engaged in criminal activity, this is “a K-9 sniff plus” case. (Emphasis

       added). Other factors cited by the prosecutor were the inconsistent statements made

       to officers by Defendant and the driver of the vehicle, the fact that neither the driver

       nor Defendant was the registered owner of the vehicle, and the officers’ knowledge of

       Defendant’s prior arrests related to marijuana.

¶ 12          The trial court denied Defendant’s motion to suppress by order entered 8

       February 2021. The trial court concluded that “K-9 Mindy’s positive alert for narcotics

       at the SUV, along with other factors in evidence, provided the officers on the scene

       with sufficient facts to find probable cause to conduct a warrantless search of the

       inside of the vehicle.”

¶ 13          Defendant’s case came on for jury trial on 15 March 2021. The jury returned a

       guilty verdict against Defendant on one count of felony possession of marijuana in




              3On appeal Defendant does not argue that the search of the vehicle was unsupported
       by probable cause but limits his argument to the seizure of the marijuana found during the
       search.
                                       STATE V. HIGHSMITH

                                             2022-NCCOA-560

                                          Opinion of the Court



       excess of one-and-one-half ounces. Defendant subsequently pled guilty to attaining

       habitual felon status. The trial court sentenced Defendant to 33 to 52 months in

       prison. Defendant gave proper oral notice of appeal to this Court.

¶ 14         On appeal, Defendant “specifically and distinctly” contends that the trial court

       denying his motion to suppress and subsequently admitting the contraband into

       evidence amounted to plain error. N.C. R. App. P. 10(a)(4) (2022).

                                       II.     ANALYSIS

¶ 15         On appeal, Defendant argues that the trial court erred by failing to make

       adequate findings of fact and conclusions of law regarding the seizure of the

       marijuana. He also argues the trial court committed plain error in failing to instruct

       the jury that the State must prove Defendant had actual knowledge that the plastic

       bag contained marijuana and not hemp. Finally, Defendant argues he received

       ineffective assistance of counsel because his trial counsel did not request the

       instruction on actual knowledge.

       A. Defendant’s Motion to Suppress

¶ 16         Defendant does not argue on appeal that the search of the vehicle was

       unconstitutional. Instead, he argues the trial court failed to make adequate findings

       of fact and conclusions of law regarding the seizure of the marijuana found during

       the search, given the difficulty of distinguishing legal hemp from illegal marijuana.

       We disagree.
                                        STATE V. HIGHSMITH

                                           2022-NCCOA-560

                                          Opinion of the Court



¶ 17         The Fourth Amendment to the United States Constitution and Article I,

       Section 20 of the North Carolina Constitution prohibit unreasonable searches and

       seizures and apply to “brief investigatory detentions such as those involved in the

       stopping of a vehicle.” State v. Downing, 169 N.C. App. 790, 794, 613 S.E.2d 35, 38

       (2005) (citation and quotation marks omitted). However, “[i]t is a well-established

       rule that a search warrant is not required before a lawful search based on probable

       cause of a motor vehicle in a public roadway . . . may take place.” Id. at 795-96, 613

       S.E.2d at 39. This probable cause standard is met where the totality of “the facts and

       circumstances within the officers’ knowledge and of which they had reasonable

       trustworthy information are sufficient in themselves to warrant a man of reasonable

       caution in the belief that an offense has been or is being committed.” State v. Zuniga,

       312 N.C. 251, 261, 322 S.E.2d 140, 146 (1984) (brackets and quotation marks omitted)

¶ 18         “The standard of review in evaluating the denial of a motion to suppress is

       whether competent evidence supports the trial court’s findings of fact and whether

       the findings of fact support the conclusions of law.” State v. Faulk, 256 N.C. App. 255,

       263, 807 S.E.2d 623, 628-29 (2017). Findings of fact are upheld if supported by

       competent evidence, and conclusions of law are reviewed de novo. Id. at 262, 807

       S.E.2d at 629. “Under a de novo review, the court considers the matter anew and

       freely substitutes its own judgment for that of the lower tribunal.” Id.
                                        STATE V. HIGHSMITH

                                           2022-NCCOA-560

                                         Opinion of the Court



                    When ruling on a motion to suppress following a hearing,
                    the judge must set forth in the record his findings of facts
                    and conclusions of law. While [the] statute has been
                    interpreted by the North Carolina Supreme Court to
                    require findings of fact only when there is a material
                    conflict in the evidence, our Court has explained that it is
                    still the trial court’s responsibility to make the conclusions
                    of law.

       Id. at 262-63, 807 S.E.2d at 629 (cleaned up); see also N.C. Gen. Stat. § 15A-977(f)

       (2021).

¶ 19         Defendant argues that the trial court’s conclusions address only the legality of

       the search of the vehicle, and not the legality of the seizure of the marijuana found

       during the search. Defendant overlooks Conclusion of Law 7, which explicitly states

       that Defendant’s “rights against unreasonable detentions, searches and seizures . . .

       have not been violated.” Defendant also argues that the trial court’s findings of fact

       were insufficient to support its holding that the seizure of the marijuana was

       constitutional. When ruling on a motion to suppress, the trial court must “make the

       findings of fact necessary to decide the motion.” State v. Bartlett, 368 N.C. 309, 314,

       776 S.E.2d 672, 675 (2015).

¶ 20         The trial court found that the officer’s search revealed not only marijuana, but

       also additional items including a digital scale, over one thousand dollars in folds of

       money, ammunition, and a flip cellphone. Under the totality of the circumstances: a

       vacuum-sealed bag of what appeared to be marijuana, hidden under the seat and
                                        STATE V. HIGHSMITH

                                           2022-NCCOA-560

                                          Opinion of the Court



       found with these items, without any evidence that Defendant claimed to the officers

       the substance was legal hemp, the officers’ suspicions were bolstered, amounting to

       probable cause to believe the substance at issue was in fact illicit marijuana and not

       hemp. The trial court therefore did not err in concluding that Defendant’s Fourth

       Amendment rights were not violated.

       B. Jury Instructions

¶ 21         We also reject Defendant’s argument that the trial court plainly erred in failing

       to provide a jury instruction on actual knowledge. Plain error exists when the

       defendant demonstrates “that a fundamental error occurred at trial.” Id. at 518, 723

       S.E.2d at 334. “To show that an error was fundamental, a defendant must establish

       prejudice—that, after examination of the entire record, the error had a probable

       impact on the jury’s finding that the defendant was guilty.” Id. (quotation marks

       omitted). “In the absence of such impact, relief is unavailable to a defendant who has

       not objected.” State v. Inman, 174 N.C. App. 567, 573, 621 S.E.2d 306, 311 (2005).

¶ 22         “Felonious possession of a controlled substance has two essential elements.

       The substance must be possessed and the substance must be knowingly possessed.”

       State v. Galaviz-Torres, 368 N.C. 44, 48, 772 S.E.2d 434, 437 (2015) (citation omitted).

       “[W]hen the defendant denies having knowledge of the controlled substance that he

       has been charged with possessing . . . , the existence of the requisite guilty knowledge

       becomes a determinative issue of fact about which the trial court must instruct the
                                         STATE V. HIGHSMITH

                                           2022-NCCOA-560

                                          Opinion of the Court



       jury.” Id. at 49, 772 S.E.2d at 437 (quotation marks omitted).

¶ 23         Here, the same facts supporting the trial court’s denial of Defendant’s motion

       to suppress also reveal there is no support in the record for his argument that the

       trial court erred—much less plainly erred—in failing to instruct the jury ex mero motu

       on actual knowledge. Given the above circumstances under which the contraband was

       found—e.g., its location and packaging with the scale, ammunition, and cash, all of

       which were before the jury—we cannot conclude that the absence of an actual

       knowledge instruction had a probable impact on the jury’s verdict. See Lawrence, 365

       N.C. at 518, 723 S.E.2d at 334.

       C. Ineffective Assistance of Counsel

¶ 24         Finally, Defendant maintains he also received ineffective assistance of counsel

       because his trial counsel failed to request an actual knowledge instruction. See State

       v. Lane, 271 N.C. App. 307, 314, 844 S.E.2d 32, 39 (2020) (explaining that the

       prejudice prong of the ineffective assistance of counsel claim “is something less than

       that required under plain error”). Even assuming deficient performance in failing to

       request the instruction, and for the same reasoning based on the totality of the

       evidence stated above, we hold Defendant cannot show a “reasonable probability that,

       but for counsel’s unprofessional errors, the result of the proceeding would have been

       different.” Id. at 313-14, 844 S.E.2d at 39 (explaining that “under the reasonable

       probability standard the likelihood of a different result must be substantial, not just
                                        STATE V. HIGHSMITH

                                             2022-NCCOA-560

                                            Opinion of the Court



       conceivable”) (cleaned up).

                                     III.     CONCLUSION

¶ 25         We conclude the trial court did not err in denying Defendant’s motion to

       suppress or failing to instruct the jury on actual knowledge, and Defendant has failed

       to establish that he received ineffective assistance of counsel.

             NO ERROR.

             Judges ARROWOOD and WOOD concur.